93 S.W.3d 763 (2002)
PINE VALLEY WATER COMPANY, Plaintiff/Appellant,
v.
RONNOCO COFFEE COMPANY, Defendant/Respondent.
No. ED 80701.
Missouri Court of Appeals, Eastern District, Division One.
November 12, 2002.
Rehearing Denied January 14, 2003.
Les A. Steinberg, St. Louis, MO, Lisa I. Fair, Chicago, IL, for appellant.
Edward M. Goldenhersh, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., and MARY K. HOFF and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
Pine Valley Water Company (Pine Valley) appeals from the trial court's grant of summary judgment in favor of Ronnoco Coffee Company (Ronnoco). In a suit against Ronnoco, Pine Valley alleged Ronnoco breached a confidentiality agreement and used confidential information to unfairly compete with Pine Valley and to damage Pine Valley's customer relationships. On appeal, Pine Valley argues the trial court erred in (1) granting Ronnoco summary judgment and denying Pine Valley's motion for reconsideration because Pine Valley raised genuine issues of material fact in the responsive pleadings and interrogatory answers that sufficiently complied with Rule 74.04 and (2) denying Pine Valley's motions for extensions of time within which to respond to Ronnoco's motion for summary judgment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).